Title: From Thomas Jefferson to Benjamin Harrison, [ca. September 1784]
From: Jefferson, Thomas
To: Harrison, Benjamin



Sir
[ca. Sep. 1784]

The bearer hereof Colo. Le Maire who was in the service of the Comw. of Virga. during the late war informs me that he is about to apply to Your Excellency on some occasion on which he would wish you to be satisfied of his rank and services in that state, and that the capture of his person effects and papers by the enemy has put it out of his power to produce to you his commission which would have been the most authentic of all vouchers. I therefore take the liberty of troubling your Excellency with information that he was a Colonel of Dragoons in the state of Virga. under a Commission which I signed myself as Governor of that state in the latter part of the year 1779 or beginning of 1780. I have the pleasure further to testify that they found him faithful zealous and active and that his services were so usefull to that state that besides the common allowances to officers of his rank they made him a donation of 2000 acres of land which he is now entitled to receive. To obtain the actual location and title to this it is very expedient that he should attend himself during the next session of their assembly which will meet early in Nov. and rise before Christmas. The duty  incumbent on every one to bear evidence to the truth when required will I hope apologize for the liberty I have taken, which I have done too with the greater pleasure as it has furnished me with an occasion of giving you my particular assurances of respect and attachment and of expressing those high sentiments of esteem with which I have the honor to be your Excy’s.
